FOX, Justice, concurring in part, and dissenting in part, in which BURKE, Chief Justice, joins. [¶50] I concur in most -of the majority opinion, but I write separately on one issue upon which I fear that the Court has proceeded down a technically correct trail of precedent to arrive at a rule of law whose application yields a result that is contrary to the spirit and purpose of the original rule. Our acquiescence in the State’s repeated circumvention of the speedy trial rule by dismissing and refiling to start the clock anew7 has the effect of eviscerating W.R.Cr.P. 48. The doctrine of stare decisis supports the majority’s analysis. And while I recognize the importance of that doctrine to further the “evenhanded, predictable, and consistent development of legal principles, foster[] reliance on judicial decisions, and contribute[ ] to the actual and perceived integrity of the judicial process,” Brown v. City of Casper, 2011 WY 35, ¶ 43, 248 P.3d 1136, 1146 (Wyo. 2011) (quoting State ex rel. Wyo. Worker’s Comp. Div. v. Barker, 978 P.2d 1156, 1161 (Wyo. 1999)), I believe this is one of those times that “we should be willing to depart from precedent [because] it is necessary ‘to vindicate plain, obvious principles of law and remedy continued injustice.’” Id. (internal citation omitted). For these reasons, I concur in part, and dissent on the speedy trial issue. W.R.Cr.P. Rule 48 [¶51] “A fundamental purpose of the speedy trial statute and rale is to prevent unnecessary prosecutorial and judicial delays to a pending criminal proceeding. The public interest and the interest of the accused require an expeditious determination of guilt or innocence so that the guilty can be sentenced and the innocent exonerated.” People v. Moye, 635 P.2d 194, 195 (Colo. 1981) (citations omitted). “The purpose of the rule ensures not only a criminal defendant’s constitutional right to a speedy trial, but also furthers important judicial policy considerations of relief of trial court congestion,. prompt processing of all cases reaching the courts and advancement of the efficiency of criminal justice process.” State v. Wells, 443 A.2d 60, 63 (Me. 1982). [¶52] Allowing the State to restart the speedy trial clock by dismissing and refiling charges defeats the purpose of the rule.8 I would adopt the rule applied in other jurisdictions where the speedy trial period begins anew when charges are refiled, and recognize an exception where the intent of the dismissal is to avoid the application of the speedy trial rule. As we noted in Rhodes v. State, 2015 WY 60, ¶ 15, 348 P.3d 404, 409 (Wyo. 2015): “In light of our precedent holding that the speedy trial period begins anew when charges are re-filed against a defendant, there is merit to an exception for cases in which the dismissal and refiling of charges is intended or clearly operates to circumvent the requirements of Rule 48.” See also People v. Walker, 252 P.3d 551, 552 (Colo. App. 2011); People v. Van Schoyck, 232 Ill.2d 330, 328 Ill.Dec. 267, 904 N.E.2d 29, 34 (2009) (“State may not avoid a speedy-trial demand by dismissing a charge only to refile the identical charge for the identical offense based on the identical acts.”); State v. Goss, 245 Kan. 189, 777 P.2d 781, 784 (1989) (“State cannot dismiss and refile charges solely to set the statutory clock back to zero.”). We observed in Rhodes that, while we have not yet sanctioned such an exception, it “would be consistent with Wyoming precedent interpreting W.R.Cr.P. 48(a), which permits the State to dismiss charges against a defendant by ‘leave of court’ ” and “would give meaning to W.R.Cr.P. 48(b)(3)(C), as that provision would operate to toll the time between dismissal and re-filing in those cases where the exception applies.” 2015 WY 60, ¶ 15, 348 P.3d at 410. [¶53] A rule that would allow the speedy trial clock to restart only where the intent of the dismissal was not to avoid the application of the speedy trial rule would not only breathe some life back into the purpose of Rule 48, it would also be the correct statutory interpretation. It would no longer require us to ignore the language of Rule 48(b)(3)(C), which provides that the “The time between the dismissal and the refiling of the same charge” shall be excluded in computing the time for trial. The majority and our precedent hold that “Rule 48 implies that the 120-day period will begin anew when the State dismisses the original charge and re-files,” see majority opinion at ¶ 12.9 Under this approach, there is no conceivable application of tolling the time between dismissal and refiling, because the time would start over upon refiling. See also Rhodes, 2015 WY 60, ¶ 13, 348 P.3d at 409; Hall v. State, 911 P.2d 1364, 1370 (Wyo. 1996). We will not interpret a statute or a rule in a way which renders any portion of it meaningless. See Adekale v. State, 2015 WY 30, ¶ 13, 344 P.3d 761, 765 (Wyo. 2015); Story v. State, 755 P.2d 228, 231-32 (Wyo. 1988). See also United States v. Young, 528 F.3d 1294, 1296 (11th Cir. 2008) (“Indeed, the exclusion of the period of time between the dismissal of an indictment and the filing of a new indictment under § 3161(h)(6), as well as the Speedy Trial Act more generally, would make little sense if the government could reset the speedy-trial clock at will and effectively ‘circumventf ] the speedy trial guarantee through the simple expedient of. obtaining superseding indictments with minor corrections,’” (quoting United States v. Bermea, 30 F.3d 1539, 1567 (5th Cir. 1994))). [¶54] Some courts adopting exceptions to resetting the speedy trial clock require a showing of bad faith on the part of the State or prejudice to the defendant before the exception applies. See State v. Rose, 121 Ariz. 131, 589 P.2d 5, 11 (1978) (“[Sjpeedy trial time limits begin anew, absent a showing of bad faith on the part of the prosecution or prejudice to the accused.”); Curley v. State, 299 Md. 449, 474 A.2d 502, 507 (1984) (“[Pjrosecution must be acting in ‘good faith’ or so as to not ‘evade’ or ‘circumvent’ the requirements of the statute or rule setting a deadline for trial.”). [¶55] Other courts take a different approach. As the New Mexico Supreme Court explained, the right protected by the rule is a criminal defendant’s right, not that of the State, the courts, or any other party; it is not a tool to punish the State for dismissing and refiling cases in bad faith, nor should its diminution be a reward for the State’s good behavior. Viewed in that light, the cases in which courts have conducted a “good faith-bad faith” analysis regarding the State’s reasons for dismissing and refiling a case in order to determine if a new six-month time period should be granted are misguided. Instead, any inquiry into the State’s reasons for dismissing and refiling in district court should be done within the context of any speedy trial challenge the defendant may raise after the case is refiled in district court. State v. Savedra, 148 N.M. 301, 236 P.3d 20, 23 (2010). [¶56] The better-reasoned approach places the burden on the State to establish that it has been prosecuting the matter diligently and that it dismissed and refiled charges for proper reasons and not to evade the speedy trial deadline set forth in the rule. For example, in New Mexico, “the burden is east upon the state to show that any delay in prosecution resulting from a dismissal of charges was occasioned for proper reasons.... ” State v. Aragon, 99 N.M. 190, 656 P.2d 240, 242 (Ct. App. 1982), cert. denied, 99 N.M. 226, 656 P.2d 889 (1983). Similarly, in Kansas, “[djismissals and refilings when the statutory period is about to expire are suspect and a showing of necessity must be made.” Goss, 777 P.2d at 784. See also Carter v. State, 280 Ark. 34, 655 S.W.2d 379, 379 (1983) (requiring evidence that State sought to evade speedy trial requirement and finding that the State had good cause for dismissal and refiling); State v. Washington, 273 Ark. 82, 617 S.W.2d 3, 5 (1981) (same); People v. Sanders, 86 Ill.App.3d 457, 41 Ill.Dec. 453, 407 N.E.2d 951, 960 (1980) (“[T]he real issue, when a charge against a defendant is dismissed and he is later re-indicted on the same offense, may be whether the circumstances suggest that the State is seeking to evade the consequences of the 120 day rule....” (internal citation omitted)). • [¶57] In the instant case whether the speedy trial calculation begins anew on the refiling of charges should depend on whether the State refiled to avoid running-the speedy clock timeline or whether it had a proper purpose. There is a suggestion in the record that the State explained that it filed a new case because Mr. Webb failed to accept a plea agreement and because the new charges were more accurate. I would remand the case so that the trial court could make a determination whether the State met its burden to demonstrate it did not dismiss and-refile' in order to avoid the'speedy trial deadline.  . We have seen numerous appeals in the last ten years where the State has filed, dismissed, and refiled charges, resulting in more than 180 days from the initial arraignment to trial. See, e.g., Tate v. State, 2016 WY 102, 382 P.3d 762 (Wyo. 2016); Rhodes v. State, 2015 WY 60, 348 P.3d 404 (Wyo. 2015); Anderson v. State, 2014 WY 74, 327 P.3d 89 (Wyo. 2014); Ortiz v. State, 2014 WY 60, 326 P.3d 883 (Wyo. 2014); Seteren v. State, 2007 WY 144, 167 P.3d 20 (Wyo. 2007). See also State v. Bridger, No. S-14-0161, Order Granting State's Expedited Petition for Writ of Review/Certiorari and Remanding for Further Consideration (Wyo. S.Ct. June 17, 2014).   . Federal courts applying the Speedy Trial Act, 18 U.S.C. § 3161(c)(1), have recognized this. See e.g., United States v. Rojas-Contreras, 474 U.S. 231, 239, 106 S.Ct. 555, 559, 88 L.Ed.2d 537 (1985) (Blackmun, J., concurring in the judgment, recognizing the reason federal law does not permit the clock to restart when the government dismisses and refiles is to "protect[] against governmental circumvention of the Speedy-trial guarantee”); United States v. Hoslett, 998 F.2d 648, 658 n.12 (9th Cir. 1993) ("If the clock began anew, the government could circumvent the limitations of the Speedy Trial Act by repeatedly dismissing and refiling charges against a defendant.”).   . This paragraph cites Hall v. State, 911 P.2d 1364 (Wyo. 1996), which relied upon an earlier version of the rule providing a 120-day speedy trial period.